internal_revenue_service number release date index number ---------------------------- ---------------------------------------------------------- ---------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ita b02 plr-104389-07 date date ty ------- ty ------- legend taxpayer target parent group w ---------------------------- ------------------------------------------------------------------------------------------ ------------------------------------- --------------------- ------------------------------------------------------------------------------------------ --------------------------------------------------- -------------------------------------------------------------------------- ---------------------------------- ------------------------------------------------------------------------------------- -------------------------- ------- ------- ------- ---------------------------------------------- ------- ------------------- ------------------- --------------------- entity x entity y entity z date year year year year sec_4 year dollar_figurea dollar_figureb dollar_figurec dear ------------------- this is in response to a letter dated date that was submitted by the authorized representative of taxpayer in that letter a ruling was requested that the proceeds received in settlement of the lawsuit described below are ordinary_income in year and the litigation costs and related expenses attributable to the lawsuit are ordinary expenses that are fully deductible in year plr-104389-07 background target is a wholly owned subsidiary of parent in year target and entity x entered into an agreement to acquire substantially_all of the assets of entity y in a plan_of_reorganization target entity x and a corporation formed for the purpose of acquiring the entity y assets executed a written_agreement with each other and reached an oral agreement in principle with entity y shortly before the transaction was completed in year a disagreement arose between target and entity x and entity x entered into and carried out a separate agreement with entity z to acquire the entity y assets target brought a lawsuit against entity x in year later adding to the complaint as defendants entity z and the successor_in_interest to entity y the second amended complaint in the lawsuit the complaint that was ultimately settled asserted two counts for damages for lost profits arising from breach of contract and breach of fiduciary duty in the first count target alleged that the defendants prevented target from enjoy ing the economic benefits of the acquisition for which the parties contracted the damages asserted in this count included lost cash_flow and profits resulting from the operation of entity y following the acquisition of the entity y assets entity x knew target intended to continue entity y’s business as an ongoing enterprise which target anticipated would generate significant cash flows target was damaged by the loss of business opportunity loss of an investment and loss of cash_flow and profits the second count alleged that target had been damaged by the loss of business opportunity including the unique opportunity to acquire entity y loss of investment and loss of cash_flow and profits resulting from entity y’s operations finally the complaint asserted a third count in which target sought a constructive trust to hold an ownership_interest in the successor_in_interest to entity y in year taxpayer acquired target by purchasing percent of the stock of parent from group w in a taxable sale at the time of the stock purchase in year the lawsuit had proceeded to pretrial discovery in negotiating the purchase_price taxpayer was unwilling to assign any value to the lawsuit although target had been separating out various assets that taxpayer did not want to acquire placing them into two separate entities it was not practicable for target to separate out the lawsuit because valuation was too uncertain and any such valuation would be discoverable in the lawsuit and target was the real party in interest to the lawsuit which had arisen out of target’s business the stock purchase agreement entered into by taxpayer and group w provided that target would retain and continue to prosecute the lawsuit however because it was group w rather than taxpayer or target that was interested in pursuing the lawsuit group w agreed to fund the lawsuit and taxpayer agreed to allow group w to control the proceedings the lawsuit initially was funded with dollar_figurea which had been placed in escrow pursuant to the purchase agreement and which was taken into account in the total amount of consideration paid for the shares the purchase agreement provided plr-104389-07 that group w would be liable for any expenses in excess of the initial escrow amount if group w continued to pursue the lawsuit accordingly after the initial escrow amount was exhausted group w provided additional funding for the lawsuit ultimately paying dollar_figureb in litigation costs to law firms and other parties the dollar_figureb was paid as the services were performed and expenses were incurred in year sec_4 under the purchase agreement group w was entitled to receive all net recovery amounts which shall constitute a part of the share purchase consideration derived from the lawsuit net recovery amounts was defined generally as any amount received by target parent or taxpayer from the lawsuit after the closing date of the purchase agreement net of any costs taxes or other liabilities incurred by target parent or taxpayer in connection with the lawsuit the agreement further stated that all net recovery amounts will be treated as a component of the share purchase consideration when received for all tax and tax reporting purposes and the parties will not take any_tax position inconsistent with such treatment by the end of year when taxpayer acquired target the third count in the lawsuit had become moot target no longer had the operating infrastructure necessary to manage entity y and neither target nor taxpayer had an interest in owning entity y or any part thereof the lawsuit was settled in year the settlement agreement released all parties from all claims without any admission of wrongdoing pursuant to the settlement agreement entity x agreed to pay target dollar_figurec issue the first ruling requested by taxpayer is that the proceeds received in settlement of the lawsuit are ordinary_income in year the character of income received in settlement of a lawsuit generally is determined using the origin-of-the-claim test the test focuses on the origin and nature of the claim and looks to the nexus between the origin of the litigation and the basis with which the settlement was reached not to the taxpayer’s subjective motives 372_us_39 539_f2d_929 3d cir in determining the origin and character of the claim courts have employed several criteria as explained by the court in 59_tc_708 t he origin of the claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be plr-104389-07 given to the issues involved the nature and objectives of the litigation the defenses asserted the background of the litigation and all facts pertaining to the controversy citations omitted the basic function of the origin-of-the-claim test in characterizing an amount received in satisfaction of a claim is to treat the amount as a substitute for the item of loss and tax it in the same manner as if the loss had not occurred the tax classification of settlement amounts is determined by reference to the nature of the claim settled 568_f2d_28 7th cir accordingly if a settlement recovery represents damages for lost profits or earnings it is taxable as ordinary_income 36_tc_1173 aff’d 311_f2d_210 7th cir keller street development co v commissioner tcmemo_1978_350 aff’d 688_f2d_675 9th cir the facts in this case as represented by taxpayer show that the lawsuit arose from target’s trade_or_business activities specifically from its attempt to expand further into an existing line_of_business through acquisition of the entity y assets furthermore target was-both before and after its acquisition by taxpayer-the real party in interest to the lawsuit while group w was given the right to control the proceedings target retained and continued to prosecute the lawsuit at the time the lawsuit was settled three counts had been asserted two counts for monetary damages for lost profits breach of contract and breach of fiduciary duty and a third count in which target sought a constructive trust to hold an ownership_interest in the successor_in_interest to entity y taking into account taxpayer’s factual representation that at the time of the settlement the third count in the lawsuit was moot and target was seeking only a recovery_of lost profits we agree with taxpayer that the damages received in settlement of the lawsuit are ordinary_income to the taxpayer in year the year of receipt under the origin-of- the-claim test in the event that the service did not agree with taxpayer’s argument with respect to the second issue discussed below taxpayer presents an alternative argument with respect to both issues we address only the first premise in this alternative argument namely that the receipt of the settlement proceeds by target relates back to taxpayer’s purchase of parent stock and under the arrowsmith_doctrine should be treated as a purchase_price reduction resulting in a reduction in taxpayer’s basis in parent stock the arrowsmith_doctrine originated with the opinion of the supreme court in 344_us_6 in which the court held that taxpayers who were required to pay a liability attributable to capital_gain realized on the liquidation of stock in a prior year must treat the payment as a capital_loss the court stated that the taxpayers’ liability as transferees of the corporation had not been based on any ordinary plr-104389-07 business transaction of the taxpayers apart from the liquidation proceedings under the arrowsmith_doctrine two transactions one occurring subsequent to the other and each integrally related are treated as parts of the same transaction so that the subsequent event relates back to and is given the same character as the prior transaction this relation-back doctrine is premised on the idea that the tax consequences should be the same as if the prior and the subsequent transactions had occurred at the same time seagate technology inc v commissioner tcmemo_2000_361 we disagree with taxpayer’s alternative argument because we conclude that it is inconsistent with the factual representations made by taxpayer the settlement proceeds were paid_by entity x to target in settlement of a claim arising out of target’s business the proceeds were not paid to taxpayer or target as additional consideration for taxpayer’s purchase of parent’s stock from group w because the settlement proceeds received by target were in no manner related to taxpayer’s acquisition of parent and target the arrowsmith_doctrine is not applicable with respect to target’s receipt of the proceeds the tax_court addressed a similar argument in the case of keller street development co v commissioner supra involving a settlement payment received in a shareholders’ derivative suit the suit had arisen in connection with the purchase and sale of corporate assets the court applied the origin-of-the-claim test and found that the payment was received as a substitute for lost profits concluding that the payment was ordinary_income the court refused to apply the arrowsmith_doctrine in order to relate the settlement payment back to the original sale transaction indicating that for arrowsmith to apply the settlement payment must be nothing more than an additional portion of the purchase_price paid several years later the court further stated that the origin-of-the-claim test demands an analysis of the underlying claim arrowsmith notwithstanding taxpayer cites freedom newspapers inc v commissioner tcmemo_1977_429 in support of its argument that arrowsmith should apply in this case in freedom newspapers the taxpayer-corporation acquired four newspapers one of which the taxpayer initially did not want to purchase in order to induce the taxpayer to purchase the unwanted newspaper a third-party broker entered into an agreement with the taxpayer that required the broker to attempt to resell the newspaper for a set price in a set amount of time or in the event that the broker failed to resell the newspaper to pay the taxpayer dollar_figure the broker was unable to sell the newspaper resulting in a payment to the taxpayer that was made several years after the purchase the tax_court held that that the payment received by the taxpayer was sufficiently related to the original purchase that its characterization must be made in reference to the original transaction accordingly the court held that the dollar_figure was a reduction in the purchase_price of the newspaper resulting in a reduction in the taxpayer’s basis in the newspaper plr-104389-07 the facts in freedom newspapers are distinguishable from the case at hand the payment in freedom newspapers clearly related back to the original purchase of the underlying asset because the payment was made pursuant to an agreement entered into at the time of the purchase and the taxpayer would not have purchased the asset in the absence of the agreement in the present case the payment originated not from an agreement concerning taxpayer’s purchase of parent and target but rather from the settlement of a lawsuit that arose out of the conduct of target’s trade_or_business in fact the lawsuit arose a number of years prior to the time taxpayer acquired parent and target there was no connection between the lawsuit and the purchase a case with facts more analogous to the present case is 111_tc_256 aff’d 196_f3d_866 7th cir in nahey a taxpayer through two s_corporations purchased the assets of wehr corporation including a pending lawsuit against xerox corporation that had arisen from the conduct of wehr’s trade_or_business because the taxpayer considered the lawsuit too speculative to be valued no portion of the assets’ purchase_price was assigned to the lawsuit six years after the sale the lawsuit was settled and the taxpayer received a dollar_figure million settlement the taxpayer argued that the settlement proceeds were capital_gain to the taxpayer because the lawsuit was purchased from wehr in a capital_transaction namely the purchase of wehr’s assets the court disagreed and held that the proceeds were ordinary_income to the taxpayer while the court’s rationale for the holding centered primarily on the lack of an underlying sale_or_exchange the court specifically rejected an argument by the taxpayer that the arrowsmith_doctrine required capital_gain treatment because the proceeds related to the prior acquisition of assets the court stated that the acquisition of wehr’s assets was not the basis for the lawsuit against xerox and the settlement in favor of the s_corporations was not related to the leveraged buy out the origin of the claim in this case was xerox’s breach of contract as detailed in the complaint filed by wehr in the district_court the treatment of the settlement proceeds as ordinary_income or capital_gain is not dependent on the fact that the s_corporations acquired wehr’s assets in a capital_transaction as such the arrowsmith_doctrine is inapplicable citation and footnote omitted in an accompanying footnote the court cited 16_tc_105 and 372_f2d_342 5th cir for the proposition that the mere occurrence of a sale_or_exchange of the subject asset at some point in time is not sufficient to obtain capital_gain treatment on a later disposition the sale_or_exchange must be proximate to the event which gave rise to the gain nahey v commissioner supra pincite n taxpayer attempts to distinguish nahey on the following grounds in nahey the taxpayer purchased a pending lawsuit seeking lost profits as part of an acquisition other than being part of one of the assets the lawsuit was not plr-104389-07 an integral part of the acquisition it was not a contingent claim that affected the terms of the acquisition an indemnity agreement did not exist and the outcome of the lawsuit did not affect the final purchase_price based on these facts the court held that the settlement amount was ordinary_income to the taxpayer in contrast as described above the lawsuit at issue determined the final purchase_price and played an integral role in the acquisition thus the settlement proceeds received by taxpayer should be characterized for tax purposes by reference to the acquisition ie a reduction in its purchase_price of parent stock the facts in the case at hand do not show that the lawsuit significantly determined the final purchase_price in taxpayer’s acquisition of parent and target other than the escrowed funds used to pay the initial dollar_figurea in litigation expenses taxpayer did not place any value or cost on the lawsuit and therefore did not take into account any such value in the amount of consideration paid for the shares at the time the agreement was entered into the purchase agreement contemplated only that the settlement proceeds paid to group w after their receipt by target would be additional consideration for group w’s stock in other words the purchase agreement contemplated a contingent adjustment to the purchase_price in the amount of the payment to group w if the outcome of the lawsuit showed that the value of target and its business operations was greater than contemplated at the time the purchase agreement was entered into while the payment of the proceeds by target to group w was a payment of additional consideration based upon the change in the value of target’s business the payment of the proceeds by entity x to target was a payment in settlement of the lawsuit that arose out of target’s business similarly to the transfer of the lawsuit as an asset in nahey the transfer of ownership of target did not change the nature of the lawsuit itself and did not change the characterization of the settlement proceeds from ordinary_income to either capital_gain or a purchase_price_adjustment when the proceeds were received by target issue the second ruling requested by taxpayer is that the litigation costs and related expenses attributable to the lawsuit are ordinary expenses that are fully deductible in year sec_162 of the internal_revenue_code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_461 of the code provides that the amount of a deduction under sec_162 shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing a taxpayer’s taxable_income sec_1 a i provides that under an accrual_method of accounting a liability is incurred and plr-104389-07 generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides that where a taxpayer’s liability arises out of the providing of services or property to a taxpayer by another person economic_performance generally occurs as the services or property is provided sec_118 of the code states that in the case of a corporation gross_income does not include any contribution to the capital of the corporation sec_1_118-1 provides in part that in the case of a corporation sec_118 provides an exclusion_from_gross_income with respect to any contribution of money or property to the capital of the taxpayer thus if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company the facts of this case are similar to the facts presented in revrul_83_73 1983_1_cb_84 that ruling involved the merger of z corporation with x corporation in x obtained all the assets and assumed all the liabilities of z including a contingent_liability to c an employee of z no adjustment was made during the merger to reflect the contingent_liability to c as a condition of the merger however a and b the shareholders of z agreed to indemnify x for any after-tax expenses that x might incur as a result of c’s contingent claim against z subsequently during x settled c’s claim for 700x dollars a and b then reimbursed x in the amount of 500x dollars which was x’s after-tax cost of the settlement revrul_83_73 concluded that x could deduct the payment to c and would not have to report the reimbursement as income the indemnity payments related back to the initial exchange and were considered an adjustment to that exchange based upon the arrowsmith_doctrine because they related back to the initial exchange the indemnity payments were treated as if they had been contributions to the capital of the transferor z that were made by its shareholders immediately before the merger see vca corporation v united_states 566_f2d_1192 ct_cl additionally the ruling concluded that under sec_118 and its regulations the indemnity payments increase the shareholders’ bases in their stock of z immediately before the merger in the present case as in revrul_83_73 there existed a contingent_liability the value of which the parties were unable to determine at the time of the sale_or_exchange the contemporaneous agreement by the shareholders in the ruling is effectively the same as group w’s contemporaneous agreement to pay target’s liabilities for the litigation plr-104389-07 expenses in this case both agreements were directly related to and were adjustments to the earlier sale_or_exchange based upon the reasoning outlined in revrul_83_73 group w’s payment of litigation expenses on behalf of target were contributions to the capital of target through parent made by group w immediately before the sale group w’s basis in its parent stock is increased by the amount of group w’s contributions to capital target therefore is entitled to a deduction for the litigation expenses in accordance with the requirements of sec_461 and the regulations thereunder taxpayer argues and we agree that economic_performance occurred with respect to the litigation expenses as the litigation services were provided in year sec_4 and year see sec_1_461-4 taxpayer further argues however that not all events occurred to establish the fact of the liability until year when the settlement proceeds were paid to group w thus taxpayer argues that target may deduct in year the full dollar_figureb in litigation expenses paid_by group w in year sec_4 and year taxpayer’s argument that the liabilities were not fixed until year is based upon its argument that the litigation expenses were paid using funds loaned by group w to target because the repayment of these funds in the form of the payment of the settlement proceeds was highly contingent the liabilities were not fixed until repayment had in fact occurred as support for this argument taxpayer cites several cases including 505_f2d_1266 ct_cl holding that a taxpayer could not increase its investment_credit and deprecation deductions with respect to property purchased using advances that may or may not be repaid and 692_f2d_152 1st cir holding that a partnership could not currently deduct a drilling_contract expense to the extent the expense had been paid using proceeds from a non-recourse note the common fact in each of the cited cases and the central assertion in taxpayer’s argument is that the taxpayer used loan proceeds to make capital investments or pay business_expenses the court in each case denied the taxpayer basis in the underlying assets or denied deductions for the expenses on the grounds that the taxpayer had used loaned funds which had a high likelihood of never being repaid the taxpayer would be entitled to basis in its assets or deductions only at the time repayment was made the facts of the present case are distinguishable from these cases the expenses were paid_by group w and group w’s payment of these expenses did not take the form of a loan to target it is evident from the share purchase agreement that rather than a loan group w was merely paying the expenses of target pursuant to an agreement in which group w agreed to indemnify target for the costs of the lawsuit furthermore the litigation expenses were no longer contingent liabilities as the liabilities were incurred by target in conducting its business and paid on target’s behalf by group w plr-104389-07 target’s deduction of the entire dollar_figureb in liabilities in year would not be a proper method_of_accounting under sec_461 and sec_1_461-1 and sec_1_461-4 because the liabilities were properly deductible in year sec_4 and year as the liabilities became fixed and economic_performance occurred with respect thereto we conclude however that target’s deduction in year of that portion of the dollar_figureb that represents amounts that were fixed and with respect to which economic_performance occurred in year would be a proper method_of_accounting except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d moffitt branch chief branch income_tax accounting
